Filed pursuant to Rule 424(b)(3) Registration No. 333-146543 PROSPECTUS PROCERANETWORKS, INC 21,625,459 Shares of Common Stock The shares of common stock covered by this Prospectus are being registered to permit the selling stockholders to sell such shares from time to time in the public market.Such sales may occur through ordinary brokerage transactions, directly to market makers of our shares or through any other means described in the section entitled "Plan of Distribution”.If any underwriters are involved in the sale of any securities in respect of which this prospectus is being delivered, the names of such underwriters and any applicable commissions or discounts will be set forth in a prospectus supplement.We will not receive any of the proceeds from the sale of common stock by selling stockholders.We will receive proceeds from the exercise by certain selling stockholders who have warrants to purchase our common stock. Our common stock is listed on the American Stock Exchange. Our trading symbol is "PKT".OnJanuary 8, 2008, the closing price of our common stock was $1.14 per share. AN INVESTMENT IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD PURCHASE OUR SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT.SEE "RISK FACTORS" BEGINNING AT . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus isJanuary 8, 2008 PROCERA NETWORKS, INC. TABLE OF CONTENTS Page Number Part I Prospectus 1 The Offering 1 Our Company 1 Summary Financial Data 2 Risk Factors 2 Forward Looking Statements 9 Use Of Proceeds 9 Selling stockholders 9 Plan of distribution 21 Legal proceedings 22 Directors, Executive Officers, Promoters and Control Persons 22 Director Independence 24 Board Committees 24 Security ownership of Certain Beneficial Owners and Management 25 Description of Securities 26 Interest of Named Experts and Counsel 27 Description of business 28 Managements Discussion and Analysis of Financial Condition and Results of Operations 30 Description of Property 40 Certain Relationships and Related Transactions 41 Market for Common Equity and Related Stockholder Matters 41 Executive Compensation 41 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 43 Changes in and disagreements with accountants on Accounting and Financial Disclosure 44 Where You Can Find Additional Information 44 Index to Financial Statements 45 Table of Contents ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus.We have not authorized any person to provide you with different information.
